COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       David Garza v. The State of Texas

Appellate case number:     01-12-00206-CR

Trial court case number: 1297051

Trial court:               232nd District Court of Harris County, Texas


        Appellant’s court-appointed counsel, Patti Sedita, has filed a motion asking the Court to
clarify why it denied her motion to withdraw as attorney in the above-referenced appeal on
August 3, 2012. The motion for clarification is GRANTED. As stated in the August 3 order, the
motion to withdraw as counsel did not comply with the requirements of Texas Rule of Appellate
Procedure 6.5. Specifically, the motion did not comply with (1) subsection (a) of rule 6.5, which
requires counsel to state “that the [appellant] was notified in writing of the right to object to the
motion”; and (2) subsection (b) of rule 6.5, which provides that the “motion must be delivered to
[appellant] in person or mailed—both by certified and by first-class mail—to the party at the
party’s last known address. See TEX. R. APP. P. 6.5(a), (b) (emphasis added).

       The Court orders Patti Sedita to file a motion that complies with the Rules of Appellate
Procedure within 7 days of the date of this order. See TEX. R. APP. P. 6.5, 9, 10. Although the
deadline for filing a pro se response to the Anders brief filed in this appeal has already passed,
appellant may object to counsel’s withdrawal on or before 20 days from the date of this order.
Cf. TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp
                   


Date: October 10, 2013